Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.

Status of claims
The amendment filed on 01/12/2022 is acknowledged. Claims 1-45 and 47 have been canceled, claims 50-53 and 55-68 have been withdrawn, and new claims 69-73 have been added. Claims 46, 48, 49, 54, and 69-73 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 01/12/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. The 35 U.S.C. 103(a) rejection of claims 46-49 and 54 over Mitra et al. (US 5,154,762) and Kunert et al. (EP 0 997 132 A1) as evidenced by Simonton et al. (US 2007/0166450 A1) is withdrawn from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

New ground of rejections
Upon reconsideration the examiner is applying the following new ground of rejections. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 46, 49, 54, 69, 71, and 72 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eckhardt et al. (US 2009/0012209 A1).
Eckhardt et al. teach a filler surface modified with a polyacid to be incorporated in dental composition such as dental sealant (abstract) including water (the claimed carrier in claims 46 and  54) (paragraph 101) and a polyacid, i.e., the step of surface modification of the filler surface before the filler being mixed with water; 
wherein the filler, such as quartz and fluoroaluminosilicate (FAS) glass, is first modified with a linking group including alkoxysilanes (the claimed silane compound) and subsequently the linking group being connected to polyacid including polyacrylic acid 
wherein FAS glass provide very good long-term fluoride release (paragraph 109) and FAS glass typically contains sufficient elutable (leachable) cations (paragraph 4, 5, and 84) which contains aluminum ion, i.e., release of aluminum ion. 
The weight percentage of PAA relative to the weight of quartz is calculated to be <42% (84/200=42%), since yield of an organic chemical reaction is <100% of theoretical yield.
Eckhardt et al. do not teach the same weigh percentage of PAA relative to the glass filler.
This deficiency is cured by the rationale that a prima facie case of obviousness typically exists when the range of a claimed composition is within the range disclosed in the prior art. 
In the instant case, the claimed range of the weight percentage of acidic polymer relative to the silane treated glass powder is 1-7% by weight and the range of the weight percentage of acidic polymer relative to the silane treated glass powder taught in the prior art is <42% by weight and therefor, includes the claimed range. 

Claim 48 is rejected under 35 U.S.C. 103(a) as being unpatentable over Eckhardt et al. (US 2009/0012209 A1), as applied to claims 46, 49, 54, 69, 71, and 72, in view of Kunert et al. (EP 0997132 A1) as evidenced by Joly et al. (US 9,414,996 B2).
The teachings of Eckhardt et al. are discussed above and applied in the same manner.
Eckhardt et al. do not specify the filler glass being fluoro alumino boro silicate and the specific components of it.
This deficiency is cured by Kunert et al. who teach dental X-ray opaque glass comprising from 20 to 45% by weight of SiO2, from 5 to 35% by weight of Al2O3, from 1 to 10% by weight of B2O3, from 1 to 10% by weight of Na2O, from 0 to 27% by weight of SrO, and from 2 to 20% by weight of F with the B2O3 + ZnO + ZrO2 + La2O3 > 20% by weight and a dental composition comprising the glass and a dental plastic (the claimed carrier) such as UV curable resin including acrylate, methacrylate, etc. and exemplified in table 1 example 1.4 a glass composition comprising 23% by weight of SiO2, 12% by weight of Al2O3, 10% by weight of B2O3, 7% by weight of Na2O, 10% by weight of SrO, and 15% by weight of F, example 1.3 a glass composition comprising 25% by weight of SiO2, 15% by weight of Al2O3, 10% by weight of B2O3, 7% by weight of Na2O, and 15% by weight of F, and example 2.1, 2.3, and 2.4 compositions comprise 24, 23, and 20% by weight of SrO (abstract, tables 1-3, and claims 1, 4, 11, and 12). Since the glass taught by Kunert et al. contains SiO2, Al2O3, and fluoride, the glass taught by Kunert et al. is a FAS according to Joly et al. (column 21, line 10-27).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Eckhardt et al. and Kunert et al. to specify the FAS glass in the composition taught by Eckhardt et al. with the FAS glass . 

Claims 70 and 73 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eckhardt et al. (US 2009/0012209 A1), as applied to claims 46, 49, 54, 69, 71, and 72, in view of Mitra et al. (US 5,670,258).
The teachings of Eckhardt et al. are discussed above and applied in the same manner. 
Eckhardt et al. do not teach the solvent in the surface modification with PAA being water.
This deficiency is cured by Mitra et al. who teach reacting silane modified FAS dental cement glasses with copolymer of acrylic acid and itaconic acid (preparation example 2) with water being the solvent (example 17).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Eckhardt et al. and Mitra et al. to replace DMF solvent in the reaction of PAA with silane on silane modified glass taught by Eckhardt et al. with water. PAA being able to react with silane on silane modified glass in both water solvent and DMF solvent and PAA being soluble in both water and DMF were well known to a person of ordinary skill in the art at the time of the invention. 

Response to Applicants’ arguments:
Applicant’s arguments, filed on 01/12/2022, have been fully considered but they are moot in view of new ground of rejections. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG YU/
Primary Examiner, Art Unit 1612